Citation Nr: 1243293	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of thoracic and lumbar strains (back disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial compensable disability rating for radiculopathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served in the Michigan Army National Guard from June 1980 to August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran's claim of entitlement to an increased rating for his back disability was denied in an August 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court issued a Memorandum Decision (single judge) vacating the Board's August 2010 decision that denied an increased rating for the Veteran's back disability.  It remanded the claim for action consistent with its decision. 

In addition to a paper claims file, the Veteran also has an electronic file known as a Virtual VA file.  The Board has reviewed both the paper and electronic record associated with the Veteran's claims.  

In a June 2012 rating decision, the Veteran was separately awarded service connection for radiculopathy of the bilateral lower extremities secondary to his back disability.  He was assigned a 10 percent rating for the right lower extremity and a noncompensable rating for the left lower extremity, effective September 24, 2010 (the date of a claim for increase).  The Board notes that the RO contradicted itself in a June 2012 rating decision that assigned both a 10 percent and noncompensable rating for the left lower extremity.  However, upon review of the award letter sent to the Veteran and the rating code sheet, as well as a subsequent rating code sheet from a more recent rating decision, it appears that he was actually assigned a noncompensable rating for the left lower extremity radiculopathy, effective September 24, 2010.  

Because radiculopathy of the bilateral lower extremities was awarded during the course of the appeal for the Veteran's back disability, and because consideration of awarding separate evaluations for neurological manifestations of lumbar spine disability is specifically directed under the current rating criteria applicable to the spine, the Board believes that these separate evaluations are part and parcel of the back claim that has been perfected on appeal and their propriety will be considered in the decision below.

In addition, the Board notes that in multiple statements the Veteran has asserted that his back disability solely or in conjunction with his other service-connected disabilities render him unemployable, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was denied in a June 2012 decision, because the Veteran did not meet the schedular threshold for a TDIU claim.  The claims file does not indicate the Veteran has since expressed a desire to appeal this claim as required pursuant to 38 C.F.R. § 20.1103 (2012).  In reaching that conclusion, the Board has considered the evidence submitted since June 2012, and finds that there is no expressed disagreement with the decision.  Therefore, the TDIU issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).


FINDINGS OF FACT

1.  During the entire timeframe on appeal, the Veteran's back disability has been manifested by painful motion and limitation of flexion to, at its worst, 35 degrees; and the back disability has not resulted in ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.

2.  The Veteran's radiculopathy of the right lower extremity was not manifested prior to September 24, 2010, and from that time, it was no more than mild in nature.  

3.  The Veteran's radiculopathy of the left lower extremity was not manifested prior to April 14, 2012, and from that time, it was no more than mild in nature.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for residuals of thoracic and lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

3.  Beginning April 14, 2012, the criteria for a 10 percent disability rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in September 2005 and June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board recognizes that the Veteran was not provided notice of how disability ratings and effective dates are determined until after the initial adjudication of this claim.  The Board finds, however, that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced specific symptoms that he feels warrants a higher rating than 20 percent.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has not indicated private treatment for his back disability.  In addition, the Veteran has been awarded benefits from the Social Security Administration (SSA), and those records are already associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

As noted above, the Court found in its Memorandum Decision that the Board erred in not ensuring that the Veteran had a current VA examination at the time of August 2010 denial.  In light of the Court's directive, the RO provided the Veteran appropriate VA examinations most recently in April 2012 and July 2012.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the April 2012 and July 2012 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Factual Background and Analysis

By way of background, the Veteran was originally awarded service connection for his thoracic and lumbar strain residuals in a January 1997 rating decision.  He was assigned a 10 percent rating, effective September 25, 1995.  Later, the back disability rating was increased to 20 percent, effective April 7, 1997.  The Veteran filed his current claim for increase in August 2005.  

Following his August 2005 increased rating request, the Veteran was afforded a VA examination in October 2005.  He reported a painful low and upper back, with prolonged standing and walking increasing the pain.  The Veteran advised that his activities of daily living are limited, but his work as a parking lot attendant is unaffected by his back disability.  He further reported that repetitive motion increases the pain, but there is no loss of additional motion.  He denied radiation of pain into his lower extremities, and he has no bowel or bladder problems.  

Physical examination of the Veteran revealed slightly painful thoracic spine flexion, but without any muscle spasm or atrophy.  Examination of the low back showed normal lumbar lordosis, no spasm, or bone deformity.  Range of motion testing revealed forward flexion to 50 degrees with pain, extension to 15 degrees with pain, bilateral flexion to 20 degrees without complaint, and bilateral rotation to 20 degrees without complaint.  The examiner indicated that there was a manifestation of incoordination without any weakness or fatigability, but functional loss due to subjective complaints of pain was absent.  The examiner opined that both lower extremities were without any neurological deficiency.  X-ray of the spine was normal except minor disc narrowing at L5-S1.  The examiner diagnosed the Veteran as having normal thoracic spine without any disc pathology and minimal disc narrowing at L5-S1 with limited motion of the lumbar spine.  He opined that it was unlikely that the Veteran has any additional loss of motion due to pain, weakness, fatigability, and lack of endurance on repetitive use of the joints and spine.  

In January 2011, the Veteran was afforded another VA spine examination, during which he reported persistent low back pain, but without tingling or numbness in the bilateral lower extremities.  He reported severe, weekly flare-ups of back pain, lasting from one to two days.  During a flare-up, his daily activities are 100 percent impacted.  He endorsed decreased motion, stiffness, weakness, spasm, and spinal pain, but denied fatigue and bowel/bladder complaints.  The Veteran denied any incapacitating episodes due to his low back disability.  He related that he uses a cane or walker for ambulation, and even then is only able to walk no more than a few yards.  Inspection of the spine was normal, as were the spinal curvatures.  

Objective abnormalities of the thoracolumbar spine included bilateral guarding, painful motion, and tenderness.  There was no spasm, atrophy, or weakness noted, and no muscle spasm, localized tenderness, or guarding severe enough to cause an abnormal gait or spinal contour.  Range of motion testing revealed flexion to 40 degrees, extension to 0 degrees, and bilateral flexion and bilateral rotation to 20 degrees in all directions.  The examiner found objective evidence of pain on active range of motion and upon repetitive motion.  He did not, however, find any additional limitations in motion after three repetitions.  Neurological testing of the bilateral lower extremities was within normal limits.  The examiner diagnosed the Veteran as having degenerative disc disease of the lumbar spine with L5-S1 disc protrusion causing mild to moderate difficulty with activities of daily living.  

The Veteran underwent another VA examination in April 2012, during which he reported constant thoracic and lumbar pain.  This pain is worse with standing and walking, and is sometimes relieved with medication.  He endorsed pain shooting down his bilateral lower extremities beginning in 2009, and periods of flare-ups causing these shooting pains.  

Range of motion testing revealed forward flexion of the thoracolumbar spine to 40 degrees, extension to 20 degrees, bilateral flexion to 20 degrees in each direction, and bilateral rotation to 20 degrees in each direction-all ranges without objective evidence of painful motion.  All ranges of motion remained the same following three repetitions, except for extension, which decreased to 10 degrees.  The examiner indicated that the Veteran had functional loss/impairment of the thoracolumbar spine due to less movement than normal.  

Physical examination further revealed localized tenderness or pain to palpation in the thoracolumbar spine, but no guarding or muscle spasm.  The examiner found no abnormal gait, muscle atrophy, significant loss of strength in the muscles of the lower extremities, abnormal spinal contour, or guarding/muscle spasm resulting in abnormal gait or spinal contour.  Sensory testing was within normal limits, but the Veteran was found to have mild radicular pain and numbness without paresthesias/dysesthesias.  The examiner identified the nerve root involved as the sciatic nerve on both sides.  The examiner found no IVDS, and therefore, no incapacitating episodes due to IVDS.  

The examiner noted that the Veteran has a normal steady gait with no instability, and he observed him walking without difficulty while carrying his cane.  He observed the Veteran sit in a chair without difficulty and was able to bend over at the waist (to approximately 80 degrees) with no objective evidence of weakness, pain, or instability.  The examiner indicated that the Veteran was able to side bend and twist to pick objects off the floor (at the end of exam), and range of motion was "far further" than during formal testing.  The examiner noted that the Veteran was able to go from a seated position to a standing position in a quick and steady manner with no objective evidence of pain.  The examiner opined that formal motor testing was inconsistent with the Veteran's normal gait pattern and ability to pick up and carry objects.  

In July 2012, the Veteran was afforded another VA examination of the spine.  He reported similar symptoms as in the April 2012 VA examination.  Range of motion testing revealed forward flexion of the thoracolumbar spine to 60 degrees, with pain beginning at 40 degrees; extension to 10 degrees, with pain beginning at 10 degrees; right and left lateral flexion to 15 degrees, with pain beginning at 15 degrees; and right and left lateral rotation to 25 degrees, with no objective evidence of pain.  Following three repetitions, the Veteran's forward flexion was limited to 35 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 25 degrees.  The examiner indicated that the functional loss following repetitive use caused less movement than normal, excessive fatigability, painful movement, and interference with sitting, standing, and/or weight bearing.  

The examiner noted that the Veteran had guarding and/or muscle spasm present, but it did not result in any abnormal gait or spinal contour.  The examiner found no evidence of IVDS or incapacitating episodes, radiculopathy of the bilateral lower extremities, or other neurological abnormalities.  Sensory examination was within normal limits, as was muscle strength testing.  The examiner indicated that the Veteran did not experience any radicular pain or other signs and symptoms of radiculopathy of the bilateral lower extremities.  

The Veteran has continued to seek VA treatment for his complaints of low back pain.  He has endorsed increasing pain, and been prescribed pain medication for treatment.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his thoracic and lumbar strain residuals.  During the entire timeframe on appeal, the Veteran's forward flexion of the thoracolumbar spine has been no worse than 35 degrees, with pain.  Further, at no time during the period on appeal has the Veteran had ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, nor has he had any periods of doctor prescribed bed rest due to his back disability.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence showing that bed rest has been prescribed by a physician.  As such, a higher rating pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the period considered.  As such, the Board finds that the currently assigned evaluation is appropriate for the Veteran's back disability.

The Board also finds that the Veteran is not entitled to a rating in excess of 10 percent for radiculopathy of the right lower extremity.  Again, service connection was separately awarded for radiculopathy of each lower extremity in a June 2012 rating decision.  A 10 percent rating for the right lower extremity was assigned, effective September 24, 2010-the date the Veteran filed another claim for increase for his back disability (at that time, his back disability was already on appeal), and a noncompensable rating for the left lower extremity was assigned.  

The Veteran first complained of shooting pains down his bilateral legs during his April 2012 VA examination.  Prior to that time, he denied any neurological/sensory problems with his bilateral lower extremities, and no physician or examiner found any objective evidence of neurological symptoms prior to that time.  In addition, the July 2012 examiner found no evidence of radicular symptoms.  In any event, at no time during the period on appeal does the evidence show that the Veteran's radiculopathy of the right lower extremity was any more than mild in nature.  As such, a disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.  

The Board finds, however, that the rating criteria for a 10 percent rating for mild left lower extremity radiculopathy have been met no earlier than April 14, 2012.  As noted above, prior to that time the Veteran denied any sensory or neurological deficits in the bilateral lower extremities.  It was during his April 14, 2012, VA examination where he first reported shooting pains and was formally diagnosed as having mild radiculopathy of the bilateral lower extremities.  Although the Board recognizes that the RO used the date of a new claim for increase for the spine disability received while this appeal was pending (September 24, 2010) to assign the effective date for the right lower extremity, which the Board will not disturb, the Board concludes that the proper date for the award of a 10 percent rating for the left lower extremity is April 14, 2012.  Thus, the 10 percent rating beginning September 24, 2010, for radiculopathy of the right lower extremity remains, and a 10 percent rating for the left lower extremity is assigned beginning April 14, 2012.  

The Board notes that the Veteran is competent to report that his disabilities are worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's back disability and radiculopathy of the bilateral lower extremities are appropriate.  The evidence preponderates against a finding that an increased ratings are warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability and radiculopathy of the bilateral lower extremities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability and radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria for disabilities of the spine and under the rating criteria of sciatic nerve disabilities are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A disability rating in excess of 20 percent for thoracic and lumbar strain residuals is denied.  

An initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

On and after April 14, 2012, a 10 percent rating for radiculopathy of the left lower extremity is granted, subject to the regulations governing the payment of monetary benefits.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


